DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species I (claims 1-3) in the reply filed on 9/29/2022 is acknowledged. Claim 4 has been withdrawn. 


Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a water supply" in line 6.  There is insufficient antecedent basis for this limitation in the claim. “A water supply” is introduced at the end of the line prior.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (US 20080110883 A1) in view of Schauer (US 5323923 A).
With respect to claim 1, Vetter discloses a self-cleaning outdoor garbage can system comprising:
a) an outdoor garbage can (page 3 [0030]) having a lid; 
b) an oscillating or rotating sprayer (28 figure 2 below) attached to an inside of the lid (11 figure 2 below) and connected to a water supply; and 
c) a water supply (page 1 [004]).  
Examiner Note: Vetter teaches of the existence of a water supply throughout the specification for the hose to receive water through. Additionally, under Background of the Invention, Vetter discusses prior art with garden hose.
	However, Vetter failed to disclose of ]) that has a volume of at least 30 gallons and having a pivoting attached lid. In a similar field of endeavor, namely waste storage containers, Schauer taught of garbage container with a substantially large volume of 90 gallons (col 5 lines 61-62) with a hinged lid (figure 1). This size of container and type of lid are quite common in the field of waste containers. Therefore, it would have been obvious to one of ordinary skill in the art of waste containers before the effective filing date of the claimed invention to substitute the garbage can as taught by Schauer for the garbage can as disclosed by Vetter since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Schauer discloses a common size of container and a pivotably attached lid that would allow for means of retaining the lid when the container is open. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

    PNG
    media_image1.png
    469
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    631
    media_image2.png
    Greyscale

With respect to claim 2, Vetter discloses the self-cleaning outdoor garbage can system according to claim 1, wherein the oscillating or rotating sprayer (28 figure 3 below) is detachable from the inside of the pivoting attached lid (11 figure 3 below).  
Examiner Note: Structure is attached via screws that the user is able to unscrew to be able to detach.
With respect to claim 3, Vetter discloses the self-cleaning outdoor garbage can system according to claim 1, wherein the water supply is connected to the oscillating or rotating sprayer (28 figure 2 below) via a hose (abstract).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11318507 B1, US 20190255582 A1, US 20190062046 A1, US 10058222 B1, US 7846263 B1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735